INDEMNITY AGREEMENT

 

This INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of
December 28, 2012, by ARC Real Estate Partners, LLC, a Delaware limited
liability company (the “Indemnitor”), in favor of American Realty Capital
Properties, Inc., a Maryland corporation (the “Company”).

 

RECITALS

 

WHEREAS, in connection with that certain Credit Agreement, dated as of September
7, 2011, by and among ARC Properties Operating Partnership, L.P., a Delaware
limited partnership, as borrower (the “OP”), the Company, and RBS Citizens,
N.A., a national banking association (“RBS Citizens”), Capital One, National
Association, and Bank of America, N.A., as lenders (the “Lenders”), and RBS
Citizens in its respective capacities as “Administrative Agent” for itself and
the other Lenders and as “L/C Issuer” and “Lead Arranger” (as such terms are
defined in the Credit Agreement, and the Lenders, Administrative Agent, L/C
Issuer and Lead Arranger, together with their respective successors and assigns,
are collectively the “Credit Parties”), as amended by that certain First
Amendment to Credit Agreement, dated as of December 6, 2011 (the “First
Amendment”), as further amended by that certain Second Amendment to Credit
Agreement, dated as of May 21, 2012 (the “Second Amendment”), as further amended
by that certain Third Amendment to Credit Agreement, dated as of August 16, 2012
(the “Third Amendment”), as further amended by that certain Fourth Amendment to
Credit Agreement, dated as of September 28, 2012 (the “Fourth Amendment”), as
further amended by that certain Fifth Amendment to Credit Agreement, dated as of
December 7, 2012 (the “Fifth Amendment”) (said Credit Agreement, as so amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, and as from time to time may be further amended,
modified, or restated, the “Credit Agreement”), the Lenders have agreed to
provide the OP a revolving credit loan facility in the amount of up to
$145,000,000, pursuant to which the OP has borrowed at least $111,750,000 (the
“Loan”).

 

WHEREAS, in connection with that certain Parent Guaranty Agreement, executed as
of September 7, 2011, by the Company for the benefit of the Credit Parties, the
Company guaranteed, as a guaranty of payment and not merely as a guaranty of
collection, the prompt payment when due of all obligations under the Credit
Agreement, including the Loan (the “Parent Guaranty”).

 

WHEREAS, in connection with that certain Subsidiary Guaranty Agreement, executed
as of September 7, 2011, by each subsidiary identified therein (collectively,
the “Subsidiary Guarantors”; the Company and the Subsidiary Guarantors, each a
“Guarantor” and collectively, the “Guarantors”) for the benefit of the Credit
Parties, the Subsidiary Guarantors guaranteed, as a guaranty of payment and not
merely as a guaranty of collection, the prompt payment when due of all
obligations under the Credit Agreement, including the Loan (the “Subsidiary
Guaranty”).

 

WHEREAS, the Indemnitor is a limited partner of the OP and has obtained direct
or indirect benefits from the Lenders making the Loan to the OP.

 

 

 

 

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Indemnitor and Company hereby agree as follows:

 

1. Subject to Section 3 hereof, if any of the Guarantors shall make a payment
(or be required to make a payment) pursuant to the Parent Guaranty or the
Subsidiary Guaranty (any such payment, a “Payment”), the Company shall promptly
deliver written notice thereof (a “Payment Notice”) to the Indemnitor, which
Payment Notice shall (a) state the amount of such Payment (the “Payment Amount”)
and (b) provide evidence of payment of same (or, provide evidence of obligation
to make such payment).

 

2. Subject to Section 3 hereof, the Indemnitor shall be required, within fifteen
(15) days after receipt of a Payment Notice, to reimburse the Company for the
Payment Amount; provided, that the Indemnitor’s obligation to reimburse the
Company for the Payment Amount shall not exceed $10,000,000 (the “Indemnity
Amount”), and; provided further, that to the extent a Payment is made (or is
required to be made) by a Subsidiary Guarantor (a “Subsidiary Payment”), the
Company shall (a) pay the Indemnity Amount paid by the Indemnitor to the Company
with respect to such Subsidiary Payment to the OP and (b) cause the OP to pay
such amount to the Subsidiary Guarantor.

 

3. Notwithstanding anything to the contrary contained in this Agreement:

 

(a) in the event that any of the Guarantors shall make (or be required to make)
a Payment at a time when the OP has assets (including the assets of the
Subsidiary Guarantors) available to satisfy the Loan, no payment shall be
required under this Agreement to the extent of the fair market value (“FMV”) of
such assets determined at the time such Payment is made (or required to be
made); and

 

(b) The Indemnity Amount, at any time, shall be limited to the excess of (i) the
cumulative amount allocated to the Indemnitor pursuant to Section 5.01(g) of the
Amended and Restated Agreement of Limited Partnership of the OP, dated as of
September 6, 2011, as amended from time to time (the “OP Agreement”) over (ii)
the cumulative amount allocated to the Indemnitor pursuant to Section 5.01(h) of
the OP Agreement.

 

4. If the Indemnitor shall fail to make a payment of any amount due under this
Agreement within the period set forth herein, the Indemnitor shall indemnify and
hold harmless the Guarantors from and against any actual cost or actual damage
or liability suffered by the Guarantors in connection therewith (including,
without limitation, reasonable legal fees and expenses). Any amount paid by the
Indemnitor under this Section 4 that relates to the Payment Amount set forth in
the Payment Notice delivered to the Indemnitor (and not to other damages, costs,
etc.) shall be applied as a reduction to the Indemnity Amount owed by the
Indemnitor under this Agreement.

 

5. The obligations of the Indemnitor under this Agreement are independent of the
obligations of the Guarantors under the Parent Guaranty and the Subsidiary
Guaranty. The Indemnitor’s liability for any amount payable hereunder shall be
limited to the Indemnity Amount, subject to Section 3 hereof.

 

 

 

 

 

6. The Indemnitor hereby warrants and represents to the Company and agrees with
the Company that this Agreement constitutes the legal, valid and binding
obligation of the Indemnitor, and is fully enforceable against the Indemnitor in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to principles of
equity.

 

7. The Indemnitor waives notice of acceptance of this Agreement and all
presentment, demand, protest, notice of protest and notices of default or
dishonor of any obligation indemnified hereby and all other suretyship defenses
generally. Except as otherwise provided herein, no extensions of time or other
indulgence by the Company granted to the Indemnitor will release or affect the
obligations of the Indemnitor hereunder and no act, omission or delay on the
part of the Company in exercising any rights hereunder or in taking any action
to collect or enforce this Agreement shall be a waiver of any such right or
affect the obligation of the Indemnitor hereunder.

 

The obligations under this Agreement shall not be impaired by any bankruptcy,
insolvency, arrangement, assignment for the benefit of creditors, reorganization
or other debtor relief proceedings under any federal or state law, whether now
existing or hereafter enacted with respect to the Company.

 

8. (a) Unless terminated sooner, as provided in this Section 8, this Agreement
shall terminate on the tenth (10th) anniversary of the date hereof (the
“Termination Date”) unless prior to such date the Company has made a claim
hereunder, in which event this Agreement shall be extended until the resolution
of such claim, but only to the extent and to the amount of such claim. The
Indemnitor may terminate its obligations under this Agreement on (a) the
thirteen (13) month anniversary of the date hereof (the “Initial Electoral
Period”) and (b) again on each subsequent twelve (12) month anniversary of the
Initial Election Period by providing written notice to the Company within 60
days of the Initial Election Period or each expiration of the subsequent twelve
(12) month term. The Termination Date shall be accelerated to the time the
Indemnitor disposes, directly or indirectly, of its entire interest in the OP in
a taxable transaction.

 

(b) If, as of the Termination Date, the FMV of the assets of the OP, including
the assets of the Subsidiary Guarantors (in the aggregate, the “Entity Assets”),
available for satisfaction of the Loan shall be less than the amount of the
Indemnitor’s obligation under this Agreement (the “Obligation”), the Indemnitor
shall pay the Company the amount by which the Obligation exceeds the FMV of the
Entity Assets.

 

(c) For purposes of this Agreement, any dispute respecting the FMV of the Entity
Assets shall be resolved as follows: the Company and the Indemnitor each shall
pick an appraiser qualified to value the Entity Assets. If the lower of the two
appraisals is at least 90% of the higher appraisal, then (i) the two appraisers
shall select a third appraiser qualified to value the Entity Assets, (ii) such
third appraiser shall select from the two existing appraisals the one that is
closer to the third appraiser’s determination of the FMV of the Entity Assets,
and (iii) the FMV of the Entity Assets shall equal the amount of such selected
appraisal.

 

 

 

 

 

(d) Notwithstanding anything in this Agreement to the contrary, the termination
of this Agreement pursuant to this Section 8 shall not release the Indemnitor
from any payment obligations it incurred under this Agreement prior to the
Termination Date.

 

(e) The Indemnitor’s liability under this Agreement shall be extinguished upon
the payment in full of all obligations under this Agreement.

 

9. If the Indemnitor is required to pay any amount hereunder, the Indemnitor
shall have no, and hereby waives any, (a) rights of subrogation that it might
otherwise have at law or in equity or otherwise on account of such payment, and
(b) rights of contribution or other rights it might have at law or in equity or
otherwise on account of such payment.

 

10. The Company shall have all rights available to it in law or in equity. No
delay or failure by the Company to exercise any right or remedy against the
Indemnitor will be construed as a waiver of that right or remedy. All remedies
of the Company against the Indemnitor are cumulative.

 

11. The whole of this Agreement is set forth herein, and there is no verbal or
other written agreement, and no understanding or custom affecting the terms
hereof. This Agreement can be modified only by a written instrument signed by
the parties with respect to whom the modification is made.

 

12. This Agreement may be executed in multiple counterparts, and each such
counterpart shall be considered an original, but all of which together shall
constitute one and the same instrument.

 

13. If any provision of this Agreement shall be held to be prohibited or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. This Agreement shall be
governed and construed pursuant to laws of the State of New York and shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the parties acknowledge their agreement with the foregoing
by executing this Agreement in the space provided below.

 

 

 

 

  INDEMNITOR:      

ARC REAL ESTATE PARTNERS, LLC

 

          By: /s/ Nicholas S. Schorsch   Name: Nicholas S. Schorsch   Title:
Manager               By: /s/   Name: William M. Kahane   Title: Manager        
   

  

  INDEMNITEE:       AMERICAN REALTY CAPITAL PROPERTIES, INC.           By: /s/
Nicholas S. Schorsch   Name: Nicholas S. Schorsch   Title: Chairman and Chief
Executive Officer

 

 



[Signature Page to Indemnity Agreement by ARC Real Estate Partners, LLC]

 

